Citation Nr: 0947244	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  07-03 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for L3-L4 degenerative 
disc disease.

2.  Entitlement to service connection for renal cell 
carcinoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to March 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, appellate review of the Veteran's claims of 
entitlement to service connection for L3-L4 degenerative disc 
disease and renal cell carcinoma at this time would be 
premature.  Although the Board sincerely regrets the 
additional delay, a remand is necessary to ensure that there 
is a complete record upon which to decide the Veteran's 
claims so that he is afforded every possible consideration.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(1) (2009).  Here, the record reflects that there may 
be additional relevant records regarding the Veteran's claims 
which have not been obtained.

The Veteran reported in an October 2002 VA treatment note 
that he had applied for Social Security Disability Insurance 
(SSDI) benefits and expected a determination to be rendered 
in November 2002.  However, no records regarding the 
Veteran's SSDI benefits claim have been associated with the 
claims file, and there is no indication from the claims file 
that any attempt was made to obtain the Veteran's Social 
Security Administration (SSA) records.  Because SSA records 
are potentially relevant to the Board's determination on the 
Veteran's claims, VA is obliged to attempt to obtain and 
consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159(c)(2) (2009); see also Moore 
v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009); Diorio v. 
Nicholson, 20 Vet. App. 193, 199-200 (2006).  A remand is 
thus necessary so that attempts may be made to obtain the 
Veteran's SSA records.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate 
with the claims file complete copies of 
any SSA determination on a claim for 
disability benefits, together with the 
medical records that served as the 
basis for any such determination.  All 
attempts to obtain the records must be 
documented in the claims file.  If no 
records exist, the claims file should 
be documented accordingly and the 
Veteran must be notified in writing 
pursuant to 38 C.F.R. § 3.159(e).

2.  Review the Veteran's claims file 
and undertake any additional 
development indicated, to include 
obtaining and associating with the 
claims file any additional pertinent 
records identified by the Veteran 
during the course of the remand.

3.  Thereafter, readjudicate the 
Veteran's claims.  If the benefit 
sought on appeal is not granted, the 
Veteran and his representative should 
be provided with a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


